                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             SOUTHERN DIVISION


UNITED STATES OF AMERICA,                          )
                                                   )
                          Plaintiff,               )
                                                   )
       vs.                                         )       No. 20-03081-01-CR-S-MDH
                                                   )
SCOTT A. LEE,                                      )
                                                   )
                          Defendant.               )


                       ACCEPTANCE OF PLEA OF GUILTY AND
                            ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge, to

which there has been no timely objection, the plea of guilty of the Defendant to the Superseding

Information filed on March 31, 2021, is now Accepted and the Defendant is Adjudged Guilty of

such offense. Sentencing will be set by subsequent Order of the Court.




                                                       s/Douglas Harpool
                                                       DOUGLAS HARPOOL
                                                   UNITED STATES DISTRICT JUDGE




Date: April 15, 2021




         Case 6:20-cr-03081-MDH Document 57 Filed 04/15/21 Page 1 of 1
